Citation Nr: 0420055	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
May 1996, including service in Southwest Asia from June 1991 
to November 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
May 1997 rating decision denied entitlement to service 
connection for anxiety disorder, and an October 1997 rating 
decision denied entitlement to service connection for PTSD.  
In August 1999, the Board remanded the claims to attempt to 
verify the veteran's alleged in-service PTSD stressors, which 
attempt was accomplished, and to obtain a VA medical opinion, 
which was not accomplished.  

The issue of entitlement to service connection for PTSD is 
now before the Board for appellate review, and appellate 
consideration of the issue of entitlement to service 
connection for anxiety disorder will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  This portion of the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, District of Columbia.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on his 
account of service in Southwest Asia, where he frequently saw 
dismembered body parts.  

2.  There is credible supporting evidence that the claimed 
in-service stressors actually occurred.  



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The PTSD claim may be adjudicated on the merits because the 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers, and the veteran received a 
VA mental disorders examination in January 1997 and a VA PTSD 
examination in August 1997.  The veteran and his 
representative filed several lay statements with the RO, and 
he provided sworn testimony at a February 1998 regional 
office hearing.  

The RO's August 1997 and May 2003 letters, the August 1999 
Board decision, the November 1997 statement of the case, and 
the February 1998 and February 2004 supplemental statements 
of the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's August 1997 and May 2003 notice letters technically 
informed the veteran that he had 60 days and 30 days, 
respectively, in which to respond, but in the seven years 
since August 1997 and the year and two months since May 2003, 
the veteran has presented additional medical records and lay 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 60 days after the August 1997 notice and more than 
30 days after the May 2003 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for PTSD

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  To 
establish direct service connection for a psychiatric 
disorder, the veteran must submit evidence of the current 
psychiatric disorder, in-service diagnosis or treatment of 
the psychiatric disorder, and a nexus opinion by a medical 
professional relating the current psychiatric disorder to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For PTSD in particular, the veteran must submit medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), medical evidence establishing a link between 
current symptoms of PTSD and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran has current PTSD, according to the DSM-IV.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  If the diagnosis 
of a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  In August 
1997, a VA psychologist opined that the veteran's 
computerized social history interview, personality assessment 
and inventory, PTSD diagnostic scale, and two private 
psychiatric reports supported an Axis I diagnosis of PTSD.  

The veteran has alleged in-service stressors, and credible 
supporting evidence shows that the claimed in-service 
stressors occurred.  In lay statements and reports to VA and 
private examiners, the veteran repeatedly claimed that, 
during service in Southwest Asia, he frequently saw 
dismembered body parts in the land mine fields.  Service 
department records confirmed that the veteran served in 
Southwest Asia from June 1991 to November 1991.  Additional 
service department records and an October 1993 copy of the 
Arab Times also confirmed that the veteran was serving in 
Kuwait as part of Operation Intrinsic Action at the same time 
that four American airmen were injured in a land mine blast 
at Udari Range in Kuwait.  The veteran alleged that he went 
on missions into land mine fields where he witnessed 
dismembered body parts that had been left behind and that, in 
October 1993, he saw one of the four injured airmen, who was 
alive but missing an arm and a leg.  A May 1993 response from 
the United States Army did confirm that 191 deminers were 
killed as a result of demining activities between 1991 and 
1993.  Resolving all reasonable doubt in the veteran's favor, 
there is credible evidence to support the stressors alleged 
by the veteran.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2003).  

Finally, the record includes a nexus opinion relating the 
veteran's current PTSD to his in-service stressors.  The 
August 1997 VA psychologist opined that the traumatic 
experiences of seeing dismembered body parts had been the key 
precipitating factor for PTSD symptoms of sleep disturbances, 
anger control problems, anxiety characterized by 
hypervigilence and exaggerated startle response, marked 
sweating and jumpiness, and significant concentration 
problems.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for PTSD must be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304(f); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The issue of entitlement to service connection for anxiety 
disorder must be remanded to schedule a VA psychiatric 
examination, which is necessary to determine the probability 
that current anxiety disorder resulted from an in-service 
event.  A VA examination and medical opinion is necessary if 
there is competent evidence of current disability that may be 
associated with active service, which is the case here, but 
the record does not include sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1334.  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
psychiatric examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA psychiatrist should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current anxiety 
disorder, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current anxiety 
disorder resulted from witnessing 
explosions that ripped body parts in the 
air and having a detached leg land on the 
veteran, accompanying members of the 
Kuwait Ministry of Defense into areas 
being cleared of mine fields and seeing 
body parts that were left or missed by 
the recovery team, taking trips into 
Kuwait and being run off the road eight 
different times and fear of sniper 
attacks during these trips, an incident 
in October 1993 at Udari Range in Kuwait 
in which the veteran transported land 
mine victims and witnessed a Senior 
Airman missing an arm and leg, or any 
other event in active service.  Any 
opinions expressed by the VA psychiatrist 
must be accompanied by a complete 
rationale.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claim of 
entitlement to service connection for 
anxiety disorder should be readjudicated 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



